Citation Nr: 0919433	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for hallux valgus of 
the right foot.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for hallux valgus of 
the left foot.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

6. Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

7. Entitlement to service connection for a bladder disorder.


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1976 to 
December 1976 and from December 1977 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in August 2006.  
38 C.F.R. § 20.704(e) (2008).

In August 2008, the Board remanded this appeal for further 
development and consideration.

The Veteran was formerly represented by a private attorney, 
but he indicated in a verbal statement to VA in January 2009 
that he was representing himself and proceeding on his own 
behalf.

Additionally, the Veteran's claim for entitlement to service 
connection for back pain was adjudicated and denied by the 
Board in August 2008.  This is the last final denial of this 
claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).  The 
January 2009 supplemental statement of the case (SSOC) 
included back pain as an issue currently on appeal; however, 
this issue is not on appeal, since the Veteran has not 
submitted a timely appeal in response to the August 2008 
Board decision.  The Veteran thus is required to submit new 
and material evidence to the RO if the Veteran wishes to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2007).  

Another preliminary point worth mentioning is that, in a 
March 2009 letter to the Board, the Veteran mentioned that he 
was scheduled for a heart scan and a liver bioposy.  If the 
Veteran seeks service connection for these disabilities, the 
Veteran must submit a claim to the RO, and, to date, the 
Veteran has not filed claims for entitlement to service 
connection for a heart and/or liver disability.  Therefore, 
the Board does not currently have jurisdiction to consider 
these claims.  See 38 C.F.R. 
§ 20.200 (2008). See, too, Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction over an issue 
not yet adjudicated by the RO).  

The Board's May 1992 decision, which initially considered and 
denied the Veteran's respective claims for service connection 
for his bilateral pes planus, hallux valgus of the right and 
left feet, asthma, and right and left knee disorders, is the 
last final denial of these claims.  38 U.S.C.A. § 7105 (West 
2007); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).  He 
thus is required to submit new and material evidence to 
reopen these claims and warrant further consideration of them 
on the underlying merits (on a de novo basis).  The Board 
must make this threshold preliminary determination because 
this affects the Board's jurisdiction to consider the 
underlying claims on their merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In May 1992, the Board initially considered and denied 
the Veteran's claims for service connection for bilateral pes 
planus, hallux valgus of the right and left feet, asthma, and 
right and left knee disorders.  The Board sent him a letter 
in May 1992 notifying him of that decision and apprising him 
of his procedural and appellate rights, and he did not 
appeal.

2.  The additional evidence received since that May 1992 
rating decision does not bear directly and substantially on 
these claims, and is not so significant that it must be 
considered to fairly decide the merits of these claims.

3.  There is probative medical evidence for and against the 
claim on the threshold preliminary question of whether the 
Veteran has a bladder disorder, so it is just as likely as 
not that he does.

4.  Enuresis had its onset during active military service.


CONCLUSIONS OF LAW

1.  The Board's May 1992 decision denying service connection 
for bilateral pes planus, hallux valgus of the right and left 
feet, asthma, and right and left knee disorders is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that May 1992 decision to reopen the claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran is entitled to the presumption of soundness 
upon entry into service.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2008); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

4.  Enuresis was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in 
December 2004, January 2005, February 2005, April 2005, and 
October 2008, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the Veteran in 
obtaining and what information or evidence the Veteran was 
responsible for providing.  

It equally deserves mentioning that the RO issued the 
December 2004, January 2005, February 2005, April 2005 VCAA 
notice letters prior to initially adjudicating the Veteran's 
claims in June 2005, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  And 
since providing the additional VCAA notice in October 2008, 
the RO has readjudicated the claims in the January 2009 SSOC, 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because if the notice provided prior to the initial 
adjudication of the claims was, for whatever reason, 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claims - including in 
a statement of the case (SOC) or SSOC, such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of his claims.  In other words, this error is 
ultimately inconsequential and, therefore, harmless.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Additionally, the October 2008 VCAA letter informed the 
Veteran that the reopening of his claims would require new 
and material evidence.  He was informed that new evidence is 
evidence submitted to VA for the first time, that is not 
cumulative or tends to reinforce a previously established 
point.  And he was informed that material evidence must bear 
directly and substantially upon the specific matter under 
consideration and not be cumulative or redundant of other 
evidence of record.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

A more recent March 2006 letter also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Moreover, as already mentioned, since 
providing the Veteran additional VCAA notice in March 2006, 
the RO has readjudicated his claims in the June 2006 SOC and 
the October 2008 SSOC based on the additional evidence 
received since that initial adjudication, SOC, and in 
response to that additional notice.  See again Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication. 

Moreover, the Veteran has not made any showing or allegation 
that the content of the VCAA notices resulted in any 
prejudice to him.  But see Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (wherein the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  VA may overcome this presumption of 
prejudicial error, for example, by showing:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Until rather recently (January 2009), the Veteran was 
represented in his appeal by a licensed attorney.  Throughout 
this appeal, the Veteran has submitted written statements to 
VA.  These written arguments evidence the Veteran's and the 
attorney's actual knowledge of the type of evidence needed to 
support these claims.

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records, Social Security Administration (SSA) records, and VA 
medical records, including the report of his recent December 
2008 VA compensation examination for a medical nexus opinion 
concerning the cause of his bladder disorder - and in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board notes that an etiological opinion has not been 
obtained for the Veteran's bilateral pes planus, bilateral 
hallux valgus, asthma, and bilateral knee disorder.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

There is, however, an exception when as here there is a 
petition to reopen previously denied, unappealed claims.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, since there is no such new and material evidence 
concerning the claims for bilateral pes planus, bilateral 
hallux valgus, asthma, and bilateral knee disorder, there is 
no requirement to schedule an examination for a medical nexus 
opinion.
 
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A (West 2002).  

The Board is also satisfied as to substantial compliance with 
its August 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for a VA 
compensation examination for his bladder disorder - which he 
had in December 2008, and, in an October 2008 letter, 
providing him notice of the evidence required to reopen his 
claims for service connection for bilateral pes planus, 
hallux valgus of the right and left feet, asthma, and right 
and left knee disorders. 

Whether There is New and Material Evidence to Reopen the 
Claims Concerning Entitlement to Service Connection for 
Bilateral Pes Planus, Hallux Valgus of the Right and Left 
Feet, Asthma, and Right and Left Knee Disorders

The Board's May 1992 decision, which initially considered and 
denied the Veteran's claims for service connection for his 
bilateral pes planus, bilateral hallux valgus, asthma, and 
bilateral knee disorder is the last final denial of these 
claims.  The RO sent the Veteran a letter in May 1992 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2008).  That decision, in 
relevant part, denied service connection for the bilateral 
pes planus and bilateral hallux valgus because these 
conditions were found to have been noted as pre-existing 
conditions, for which the Veteran had failed to show any 
permanent increase in their severity during his military 
service.  The Board also denied service connection for 
asthma, and for the bilateral knee disorder, as there was no 
indication of relevant complaints or treatment for these 
disorders in service, or any medical evidence etiologically 
linking the Veteran's then-current asthma and bilateral knee 
disorder to his periods of military service.  In addition, 
there was no evidence showing a basis for service connection 
for asthma on a theory of aggravation, as the Board did not 
find it to be a condition pre-existing the Veteran's periods 
of military service, or that it had increased in severity 
during his service.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his claim to reopen in October 2004.  For 
petitions to reopen filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the May 1992 denial consists of: 
private medical records, SSA records, VAMC outpatient 
treatment records, and lay statements from the Veteran.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But this additional evidence is not also 
material because it does not bear directly and substantially 
upon the specific matter under consideration and is not, by 
itself or in connection with evidence previously of record, 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(2000).  Specifically, none of this additional evidence 
suggests the Veteran's current bilateral pes planus, hallux 
valgus of the right and left feet, asthma, and right and left 
knee disorders are etiologically linked to his military 
service, including by way of aggravation.  See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records merely describing the Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
bilateral pes planus, hallux valgus of the right and left 
feet, asthma, and right and left knee disorders, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the cause of his current bilateral pes 
planus, hallux valgus of the right and left feet, asthma, and 
right and left knee disorders - and, in particular, whether 
these conditions are traceable back to his military service.  
This is a medical, not lay, determination.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Indeed, in Routen v. Brown, 
10 Vet. App. 183, 186, aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998) (1997), the Court had the very same holding - again 
noting that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for bilateral pes 
planus, hallux valgus of the right and left feet, asthma, and 
right and left knee disorders.  38 U.S.C.A. § 5108.  In the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Entitlement to Service Connection for a Bladder Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  

There is some doubt about whether the Veteran has a current 
bladder disorder, the first requirement for any service-
connection claim.  Boyer, 210 F.3d 1353; Brammer, 3 Vet. App. 
225.  A September 2004 VA treatment record notes a diagnosis 
of urinary incontinence, and he again complained of urinary 
problems in a May 2005 VA treatment record.  However, the 
December 2008 VA compensation examiner did not diagnose the 
Veteran with bladder disorder, but alternatively diagnosed 
the Veteran with benign prostate hypertrophy and incomplete 
erectile dysfunction.  Since, however, there is probative 
evidence for and against the Veteran's claim as to whether he 
has this requisite diagnosis of bladder disorder, VA must 
resolve this reasonable doubt in his favor and conclude he 
has the necessary diagnosis.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the first element 
of a successful claim has been established.

So the determinative issue is whether the Veteran's bladder 
disorder is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Initially, the Board notes that every person employed in the 
active military, naval, or air service shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003).  Pursuant to these developments, it 
is now clear that in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A bladder disorder was not noted during the Veteran's 
September 1976 military entrance examination.  He began 
serving on active duty that same month.

A relatively short time later, the STRs, in November and 
December 1976, show the Veteran reported having enuresis 
(i.e., urinary incontinence) prior to beginning his first 
period of service in September 1976, such reported histories 
do not constitute notation of a disability pre-existing 
service.  See 38 C.F.R. § 3.303(c).  Indeed, only such 
conditions as are recorded in examination reports are 
considered as noted.  38 U.S.C.A. § 1111 (West 2007); 38 
C.F.R. § 3.304(b) (2008).  When determining whether a defect, 
infirmity, or disorder was "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 7 
Vet. App. 238 (1994).  Mere transcription of medical history 
does not transform information into competent medical 
evidence.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
disorder need not be symptomatic, but only noted on entrance.  
Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).

Nevertheless, despite that lack of notation of a pre-existing 
condition, the Veteran's STRs (see Standard Form 600 for 
September to December 1976) raise an issue of the potential 
existence of a bladder disorder pre-existing his period of 
military service.  In this respect, in November 1976 the 
Veteran acknowledged that he did, in fact, have a bedwetting 
problem.  And in December 1976, he reported having a lifelong 
problem of enuresis.  Later that same month, another notation 
shows he reported having had occasional enuresis most of his 
life, wetting his bed on average about three times per month.  
And further, it was noted that he had wet his bed four times 
during the past ten weeks while in the military.

VA treatment records from September 2004 reflect an 
assessment that included urinary incontinence of undetermined 
etiology.  

In August 2008, the Veteran's claim for entitlement to 
service connection for a bladder disorder was remanded for a 
VA compensation examination to determine the etiology of any 
current bladder disorder.

In December 2008, the Veteran was afforded a VA compensation 
examination, in which the VA examiner reviewed the claims 
file.  The Veteran told the VA examiner that he has been 
experiencing bed-wetting 3-4 times per month.  The Veteran 
stated this has been continuous since his active military 
service.  The Veteran stated that during the day he voids 6-7 
times, and at night, he voids 2-3 times.  The Veteran stated 
he has urinary incontinence, but this does not require him to 
wear absorbent materials.  The Veteran stated that he 
remembers bed-wetting incidents in basic training, but he 
does not remember bed-wetting prior to service.  The VA 
examiner did not diagnose the Veteran with bladder disorder, 
but did alternatively diagnose the Veteran with benign 
prostate hypertrophy, active with residuals of urgency, 
dribbling, nocturia, frequency, and incontinence, and 
incomplete erectile dysfunction, active with no residuals.  
The VA examiner concluded that the Veteran's benign prostate 
hypertrophy and erectile dysfunction were not caused by or 
the result of his active military service because the 
Veteran's STRs were silent regarding these disorders.  
Additionally, the VA examiner noted that the Veteran stated 
to medical providers that his bed-wetting and enuresis were a 
problem prior to service ("lifelong"), and thus they did 
not onset during active duty.  The VA examiner concluded that 
there was no objective evidence that the Veteran's military 
service aggravated his enuresis.

Since there is probative evidence for and against the claim 
that the Veteran's bladder disorder pre-existed service, VA 
must resolve this reasonable doubt in his favor and conclude 
that he did not have a bladder disorder prior to service.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Therefore, the presumption of soundness attaches, 
and the Veteran's claim will be analyzed under a direct 
incurrence theory.  38 U.S.C.A. §§ 1111, 1153 (West 2007); 38 
C.F.R. 
§§ 3.304, 3.306 (2008); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

In this regard, service treatment records reflect episodes of 
enuresis in September and December 1976, at which time it was 
note that over the previous 10 weeks, there were nocturnal 
episodes on four occasions and there was a diagnosis that 
included enuresis.  In addition, while the December 2008 VA 
genitourinary examiner did not specifically diagnose 
enuresis, he did not dispute the Veteran's claim that he 
experienced enuresis since service other than to say that it 
was not aggravated during service, and the record otherwise 
contains a September 2004 VA outpatient assessment of urinary 
incontinence (enuresis) of undetermined etiology.  The Board 
recognizes that there is no medical opinion linking this 
disability to service.  However, the Board finds that the 
Veteran is competent to report having experienced enuresis 
during and after service, and there is no reason to doubt his 
credibility in this regard.  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Thus, given this documented treatment 
history and the Veteran's credible statements of continuing 
episodes of enuresis, there is reasonable evidence that these 
have been continuity of symptomatology.  See Maxon v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board will 
give the Veteran the benefit of the doubt as to this claim, 
and find that service connection is warranted for enuresis.


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
bilateral pes planus is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
hallux valgus of the right foot is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
hallux valgus of the left foot is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
asthma is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
right knee disorder is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for left 
knee disorder is denied.

Service connection for enuresis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


